Detailed Action:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims:
Claims 1, 7 and 15 are amended. 
Claims 2 and 5 are previously cancelled. 
Claims 1, 3, 4, and 6-16 are pending. 
Response to Remarks:
Regarding Section 101:
The Applicant makes the argument that a practical application exists several times throughout this section. The Examiner respectfully disagrees.
The thrust of their argument, as understood by the Examiner, is that due to certain limitation elements, such as, a “recognition component”, “an add-in in a word processing tool,” or, “metadata”, organizing human activity cannot solely exist.  They go on to argue that because the Examiner has not provided evidence as to how a human would meet the limitations without a practical application existing, a prima facie has not be met. 
As discussed below in greater detail, the Applicant has not provided claim limitations elements that would be beyond the realm of MPEP 2106.05(f).  The limitations elements of the claims taken individually or as a whole, even those explicitly pointed out by the Applicant as above, are merely additional elements recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea.  The limitations, here, are not specific or “special” in nature, not performing anything beyond what computing tools are designed to perform, or even recited within the claims or Specification with specificity as to distinguish from routine and conventional computing elements. Moreover, the Applicant’s own Specification gives evidence to the Examiner’s finding on paragraphs 76-79 where it details that any combination of a generic computer system program may perform the method.  Thus, the Examiner is not persuaded.
Regarding Section 103:
Regarding “Timeliness”
The Applicant makes the argument that the element of, “timeliness” is not disclosed by the cited primary reference of Horton because, Horton fails to disclose the element in the same manner as the Applicant. The Applicant has herein amended the claims to remove the limitation element of, “timeliness,” therefore, the argument is moot.  The Examiner would also like to note that the assertion/argument that the Applicant is making regarding “based…time entry database” is also not found in the amended claims and therefore the assertion/argument is moot.

Regarding  “Add-In”
The Applicant argues that the limitation elements of “add-in” is not disclosed by Horton on paragraph 47 as the Applicant intends. Without getting into the merits of how the Applicant presented the claim limitation elements or how the Examiner is responsible for analyzing the claim limitation element, the Examiner did not use paragraph 47 as evidence for the “add-in” limitation element. The Examiner presently used paragraph 57.  Therefore, the argument is moot. 

Regarding Second Project differing from First Project
The Applicant’s newly added limitations of second projects differing from first projects are disclosed by Horton on paragraphs 68-69 and further discussed below. Therefore, the argument is not persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, and 6-16 are rejected under 35 U.S.C. 101 because the claimed invention exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I.  2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Claims 1, 7, 15 when “taken as a whole,” is directed to the abstract idea of “managing the workflow and practice of service providers as they carry out their work” (see Applicant’s Specification paragraph 6).

For example, it recites, “…receive a…specifying one or more tasks to be performed by one or more service providers in connection with a first project; provide…a prompt to at least one of the one or more service providers to perform a particular task specified by the project template; and…recognizing…the nature of the particular task and provide to the at least one service provider, a resource associated with the nature of the particular task to facilitate generation of data for the particular task…receive a time entry from said at least one service provider comprising a recorded amount of time spent by the at least one service provider to perform the particular task …receive…an indication from the at least one service provider that the particular task has been completed and storing an update to a factual matrix that the task has been completed by the at least one service provider, receieved an indication from a user related to the commencement of a second project, analyze whether the second project is similar to the first project; and if the second project is similar to the first project, based on the time entries stored…in connection with the first project, provide to the user an indication of service providers who entered time in connection with the first project…initializing an add-in within…to begin drafting a document in satisfaction of the particular document drafting task; identifying, on the basis of…. stored in association with previously drafted documents, at least one document previously drafted in connection with tasks similar to the particular document drafting task; identifying a particular portion of the document being drafted; and presenting to the at least one service provider at least one previously drafter document portion from the at least one document previously drafted in connection with tasks similar to the particular document drafting task corresponding to the particular portion of the document being drafted”

Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claim 1,7,15 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  Accordingly, the claims are directed to certain methods of organizing human activities groupings of abstract ideas, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

PART II.  2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. 

In particular, the claim recites the additional elements beyond the recited abstract idea.  The claim discloses the additional element of, “instructions stored in non-transitory computer memory executed by a computer processor…user input…recommendation engine…time database…project template…graphical user interface…word processing tool…task metadata” 



Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea with no significantly more elements. 

As a result, Examiner asserts that the dependent claims are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

PART III.  DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNTS TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: “instructions stored in non-transitory computer memory executed by a computer processor…user input…recommendation engine…project template…graphical user interface…task metadata…word processing tool…” 

Claim 1, 7, 15 do not include any limitations amounting to significantly more than the abstract idea, alone. Further, claims 1, 7, and 15 do include elements that are not directed to the abstract idea.  

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional 

In addition, paragraphs 76-79, of the specifications detail any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. 

The computing system with a processor and memory are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood, routine, conventional activity in the industry for many years. 

As for step two of the Alice framework, the claims 1, 7, and 15 recite operations performed by any general-purpose computer is the sort of data gathering. The processors and/or one or more client devices and sensors required by the claims lacked specific limitations adds anything more to the abstract idea of gathering and analyzing data. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces, but merely call for performance of the claimed on a set of generic computer components (i.e. a communications interface configured to communicate with an external network). 

Generic computer features, such as a memory or a processor, do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).



Claims 1, 3, 4, 6, 8-14, and 16 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 7, and 15. 

The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.

Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being obvious over Horton et al. (US Pub. No. 20060259524) (hereinafter, Horton) in view of Buford et al. (US Pub. No. 20140114992) (hereinafter, Buford).

Regarding claim 1, 
Horton discloses, 
A computer implemented method for managing workflow of a service provider embodied as instructions stored in non-transitory computer memory which, when executed by a computer processor, are configured to:
([0035] the content management sub-module 222 also provides a flexible, configurable workflow engine with which authorized users can define and manage review procedures and responsibilities.)

Receive, via a user input device, a project template specifying one or more tasks to be performed by one or more service providers in connection with a first project 
([0068] the first tier (tier 0) is the global document repository 206 and includes draft, generic financial documents and templates. The generalized documents and templates in the first tier are publicly available. Users can use the documents in the global repository 206 as a starting source by customizing the generalized documents: [0033] The content management sub-module 222 provides a user with the ability to find a source document (or initial document) in the document repository 212 and convert it into a custom document template; [0036] The project management 

Provide a prompt to at least one of the one or more service providers to perform a particular task specified by the project template 
([0082] The client would then assign WGM's (by filling out profiles for each WGM if they are new or by using drop down menu to choose from an existing WGM list previously entered) to the project and issue rights for this given project after which the system would generate and send an email to each WGM notifying them there is a new project for them to work on.... each member who is assigned the role of "Editor" uploads draft copies of the document to the central repository; [0035] the system notifies the up-line manager (another team leader or the project manager) to review and approve, modify or reject edits [a particular task] before the final draft's cycle changes are applied to the core document and document version updated);

Receive a time entry from the at least one service provider comprising a recorded amount of time spent by the at least one service provider to perform the particular task and store the time entry in a time entry database in association with the first project, wherein the time entry database comprises one or more additional time entries receieved from other service providers of the one or more service providers, and wherein the one or more additional time entries are associated with the first project; 
([0036] the project management sub-module 224 provides a user with the ability to... assign project tasks and timelines (i.e. amount of time spent); Further Noting, paragraph 62, noting “…In the user interface 710, changes are identified inline in the text. In one embodiment, each change displays the insertion/deletion in red (with strikethrough for deletion), followed by two icons and the name of the editor and timestamp (Examiner Noting, i.e. additional time entries) of the change…”).

Receive, via a graphical user interface of the user input device, an indication from the at least one service provider that the particular task has been completed and store an update to a factual matrix in the non-transitory computer memory that the particular task has been completed by the at least one service provider 


Receive an indication from a user related to the commencement of a second project
 ([0080] invites the client (by name retrieved from the client profile) to go to the portal's website (e.g., www.libac.com) and begin a project; [0051] the content management sub-module 222 includes a review feature that allows a user to compare and merge different versions and drafts of documents [a second project]; [0061] a user sees a section at a time (e.g., a paragraph or a table representing enough of the context of the change to provide clarity to the reader). For each user having a change to the selected paragraph, the entire paragraph is displayed. For each change-section (e.g., sentence, paragraph, or table), the change-section for each draft that has a change is displayed. In one embodiment, a show/hide button is displayed on each section. The editor's name is displayed for each draft);

Analyze whether the second project is similar to the first project
 ([0051] the content management sub-module 222 includes a review feature that allows a user to compare and merge different versions and drafts of documents. Thus, a reviewer (e.g., team leaders or project managers) can simultaneously view multiple drafts submitted by one or more assigned WGMs, find and highlight the differences among and between drafts submitted by different WGMs);

 And if the second project is similar to the first project, based on the time entries stored in the time entry database in association with the first project, provide to the user an indication of the other service providers of the one or more service providers associated with the time entries associated with the first project.


Horton does not explicitly teach, however, Buford does teach
Recognizing, via the execution of a recommending engine, the nature of the particular task and provide to the at least one service provider, a resource associated with the nature of the particular task to facilitate generation of data for the particular task 
(Examiner Noting: this limitation is read in light of the Applicant’s Specification of paragraphs 62-66; see, paragraphs 33-34 read in light of paragraph 9, 27; wherein paragraphs 9 and 27 discuss how the prior art invention gives up-to-date information affecting user’s activity (see, paragraph 27) and this can be used for completing a document (see, paragraph 9); paragraphs 33-34 discussing presenting the context aware information to the user as they are completing the task) 


Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Buford within the invention of Horton with the motivation of providing a richer communication and computing experience for the user. (See, paragraph 5)  Moreover, both inventions are within the same field of endeavor. 



Regarding claim 3, 
Horton further discloses, 
Wherein the instructions, when executed, are further configured to prompt a user to answer one or more questions related to a nature of the first project 
([0081] the client user can also open a new project by clicking on a "Client/Project Setup" button or hyperlink. If the client user opens a new project, the client user fills in appropriate fields);

Receive answers to the questions from the user 

 And
Apply logic to the answers to create the project template 
(Fig 6A and 6B creating template).

Regarding claim 4, 
Horton further discloses, 
Wherein the instructions, when executed, are further configured to store the answers in the factual matrix 
([0034] The content management sub-module 222 also provides the user with the ability to...store...documents; Fig 6B factual matrix information; [0054] A history of all comments and suggested changes is retained ).

Regarding claim 6, 
Horton further discloses, 
Wherein the instructions, when executed, are further configured to, if the second project is similar to the first project, 

Provide the project template related to the first project to the user in connection with the second project ([0062] FIG. 7 illustrates an example user interface 710 for simultaneous viewing of proposed document drafts and revisions).

Regarding claim 7, 
Horton discloses, 
A computer implemented method for managing workflow of a service provider, embodied as instructions stored in non-transitory computer memory which, when executed by a computer processor, are configured to:


Receive, via a user input device, a project template specifying one or more tasks to be performed by one or more service providers in connection with a first project; 
([0068] the first tier (tier 0) is the global document repository 206 and includes draft, generic financial documents and templates. The generalized documents and templates in the first tier are publicly available. Users can use the documents in the global repository 206 as a starting source by customizing the generalized documents: [0033] The content management sub-module 222 provides a user with the ability to find a source document (or initial document) in the document repository 212 and convert it into a custom document template; [0036] The project management sub-module 224 provides a user with the ability to create and administer project teams, assign project tasks);

Provide a prompt to at least one of the one or more service providers to perform a particular document drafting task specified by the project template; 
([0082] The client would then assign WGM's (by filling out profiles for each WGM if they are new or by using drop down menu to choose from an existing WGM list previously entered) to the project and issue rights for this given project after which the system would generate and send an email to each WGM notifying them there is a new project for them to work on.... each member who is assigned the role of "Editor" uploads draft copies of the document to the central repository; [0035] the system notifies the up-line manager (another team leader or the project manager) to review and approve, modify or reject edits [a particular task] before the final draft's cycle changes are applied to the core document and document version updated); 

Horton does not teach, however, Buford does teach, 
Recognize, via execution of a recommendation engine by the computer processor, the nature of the particular document drafting task and, based on such recognition…  
(Examiner Noting: this limitation is read in light of the Applicant’s Specification of paragraphs 62-66; see, paragraphs 33-34 read in light of paragraph 9, 27; wherein paragraphs 9 and 27 


Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Buford within the invention of Horton with the motivation of providing a richer communication and computing experience for the user. (See, paragraph 5)  Moreover, both inventions are within the same field of endeavor. 

Horton teaches, 
…provide to the at least one service provider a relevant template of the document to be drafted in a word processing tool; and 
([0033] the document management module 210 includes... The content management sub-module 222 provides a user with the ability to find a source document (or initial document) in the document repository 212 and convert it into a custom document template. In one embodiment, the custom document template comprises a standard XML-based format. Document translators (not shown) convert the documents the documents in the document repository 212 to and from conventional word processing and/or spreadsheet applications (e.g., Word, WordPerfect, Lotus Notes, Excel, and HTML). The document translators allow users to use their own various, existing word processing tools); 

Provide an add-in within the word processing tool to assist the at least one service provider to draft the document, wherein the add-in is configured to assist with the recording of a time entry comprising an amount of time spent by the at least one service provider on drafting the document.
(paragraph 34, Noting, “the user can also apply notation to a given section being modified by a specific WGM, which enables the user to post comments to defend why the user’s changes should be incorporated and not modified by up-line reviewers; Further Noting: paragraph 57, noting, “…A complete audit trail of changes and comments, from the initial file forward, are saved. As discussed below, several views of changes (for example, by editor or by date or by section) and comments are provided…”)).

Regarding claim 8, 
Horton further discloses, 
Wherein the add-in is configured to provide to the user an indication of how the document being drafted relates to at least one of the particular task and the project template 
([0034] The user can also apply notation to a given section being modified by a specific WGM, which enables the user to post comments to defend why the user's changes should be incorporated and not modified by up-line reviewers; [0062] changes are identified inline in the text. In one embodiment, each change displays the insertion/deletion in red (with strikethrough for deletion), followed by two icons and the name of the editor and timestamp of the change. By default, all changes and comments are displayed).

Regarding claim 9, 
Horton further discloses, 
Wherein the add-in is configured to assist with the creation of a time entry associated with the drafting of the document 
([0047] A user that uploaded or edited each file is displayed as an author/draft editor, and a date and time the document 412 was uploaded or edited is also displayed).

Regarding claim 10, 
Horton further discloses, 
Wherein the add-in is configured to recognize the nature of content of is the document and to recommend at least one resource to the at least one service provider related to the content of the document 
([0059] an edit function provides text editing functionality (e.g., such as that provided by Microsoft Word or other word processing programs) within a web browser; [0060] each selected document (e.g., draft 2.3) is compared to a common base version (e.g. version 2.0). The compare process can be performed on multiple drafts (selected by the user) against a single base version. A change is identified as any change in content or any inserted comment.).

Regarding claim 11, 
Horton further discloses, 
Wherein the prompt and the resource are provided via a web server that provides content to a web browser 
([0058] in one embodiment, a compare and merge application comprises a standard application programming interface (API) for integration with a variety of document management systems such as Documentum, l-Manage, Interwoven, and the like. The API provides access to source documents and saves the resulting edited document. The API may be exposed as a web service at a server).

Regarding claim 12, 
Horton further discloses, 
Wherein the instructions, when executed, are further configured to
Receive an indication of a change in an external fact 
(Fig 6B (Inconsistency: Inventories... 1,221,995) ...change in an external fact);
 analyze whether the external fact is a basis for an aspect of the project template and whether the change in the external fact requires a change to the project template (Fig 6B Please select the paragraph you wish to use); and if a change to the project template is determined to be required, notify at least one of the one or more service providers about the required change 
([0035] the system notifies the up-line manager (another team leader or the project manager) to review and approve, modify or reject edits [a particular task] before the final draft's cycle changes are applied to the core document and document version updated).
 
As per claim 13,
Horton discloses, 
The method of claim 7, wherein the instructions, when executed, are further configured to:
Receive an indication of a change in an external fact after commencement of the particular document drafting task;
(Fig. 6B (inconsistency; inventories…change in an external fact)

(Fig. 6B and corresponding paragraphs)
If a change to said document is determined to be required, notify at least one of the one or more service providers about the required change.
(paragraph 35, the system notifies the up-line manager (another team leader or the project manager) to review and approve, modify, or reject edits before the final draft’s cycle changes are applied to the core document and document version updated).

As per claim 14,
Horton discloses, 
the method of claim 7, wherein the template of the document to be drafted that is provided to the at least one service provider is a previously drafted document identified on the basis that metadata stored in connection with said previously drafted document indicates it was drafted in connection with a task similar to the one for which the document to be drafted is being drafted
(Paragraph 86, noting “…. The project manager may begin by searching the global repository 206 or the corporate document repository 208 for a source document. The project manager configures a project workflow and the project document repository 210 for the particular project…”)


As per claim 15, 
A computer implemented method for managing workflow of a service provider, embodied as instructions stored in non-transitory computer memory which, when executed by a computer processor, are configured to:


Receive, via a user input device, a project template specifying one or more tasks to be performed by one or more service providers in connection with a first project;
([0068] the first tier (tier 0) is the global document repository 206 and includes draft, generic financial documents and templates. The generalized documents and templates in the first tier are publicly available. Users can use the documents in the global repository 206 as a starting source by customizing the generalized documents: [0033] The content management sub-module 222 provides a user with the ability to find a source document (or initial document) in the document repository 212 and convert it into a custom document template; [0036] The project management sub-module 224 provides a user with the ability to create and administer project teams, assign project tasks);

Provide a prompt to at least one of the one or more service providers to perform a particular document drafting task specified by the project template; 
([0082] The client would then assign WGM's (by filling out profiles for each WGM if they are new or by using drop down menu to choose from an existing WGM list previously entered) to the project and issue rights for this given project after which the system would generate and send an email to each WGM notifying them there is a new project for them to work on.... each member who is assigned the role of "Editor" uploads draft copies of the document to the central repository; [0035] the system notifies the up-line manager (another team leader or the project manager) to review and approve, modify or reject edits [a particular task] before the final draft's cycle changes are applied to the core document and document version updated); 


Initializing an add-in within a word processing tool to begin drafting a document in satisfaction of the particular document drafting task;


Identifying, on the basis of task metadata stored in association with previously drafted documents, at least one document previously drafted in connection with tasks associated with a second project different from the first project, the tasks similar to the particular document drafting task; 
(Paragraphs 68-69 in their entirety; Examiner Noting: this limitation is read in light of paragraph 52 of the Applicant’s Specification to give context to claim. Thus, paragraph 68’s discussion of retrieving document similar to the document-task at hand teaches the limitation by example/discussion.)

Horton does not teach, however, Buford does teach, 
Identifying a particular portion of the document being drafted; 
(Examiner Noting: this limitation is read in light of the Applicant’s Specification of paragraphs 62-66; see, paragraph 9; wherein paragraphs 9 discuss how the prior art invention gives up-to-date information affecting user’s activity and this can be used for completing a document (see, paragraph 9; Examiner further noting: to be able to identify the context and the relevant data affecting the user’s activity the prior art invention, must first be able to identify at least a portion of the activity (i.e. document being drafted)) 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Buford within the invention of Horton with the motivation of providing a richer communication and computing experience for the user. (See, paragraph 5)  Moreover, both inventions are within the same field of endeavor. 

Horton teaches, 
associated with a second project different from the first project, the tasks similar to the particular document drafting task corresponding to the particular portion of the document being drafted
(Paragraph 86, noting “…a project manager may use the content management sub-module 222 for document creation and completion. The project manager may begin by searching the global repository 206 or the corporate document repository 208 for a source document. Further Noting: paragraphs 68-69 in their entirety.)

As per claim 16,
Horton teaches, 
The method of claim 15, wherein
at least two documents are identified that were previously drafted in connection with tasks similar to the particular document drafting task and at least two previously drafted document portions that are different from one another are presented to the at least one service provider from the at least two documents identified as being previously drafted in connection with tasks similar to the particular document drafting task
(Fig. 5 and corresponding paragraphs 52-54).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943.  The examiner can normally be reached on Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZAHRA . ELKASSABGI
Examiner
Art Unit 3623



/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623